Citation Nr: 0018133	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder, prior to 
February 5, 1998.

2.  Entitlement to an increased evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD), 
subsequent to February 5, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1966 to October 
1969.

In January 1994 the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from May 27, 1993.  In June 1996 and January 1998, 
the Board of Veterans' Appeals (Board) remanded the claim for 
additional development.  After completing the Board's 
requested development and readjudicating the issue, in 
October 1998, the RO increased the 30 percent evaluation to 
50 percent, effective from February 5, 1998.

In May 1999 the Board found since the issue of entitlement to 
a rating in excess of 30 percent prior to February 5, 1998, 
had not been resolved in the veteran's favor, that issue 
remained on appeal, and since a rating in excess of 50 
percent was possible subsequent to February 5, 1998, that 
issue was on appeal as well.  AB v. Brown, 6 Vet. App. 35 
(1993).  The Board then denied the increased rating claims.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).

In December 1999, the parties filed a Joint Motion to Remand 
and to Stay Further Proceedings.  That same month, the Court 
ordered that the parties' joint motion to remand motion was 
granted.  The Board decision was vacated and the matter was 
remanded pursuant to 38 U.S.C.A. § 7252(a).  


REMAND

As noted above, in December 1999 the parties filed a joint 
motion for remand and the Court granted that motion.  In the 
joint motion, the parties reviewed the pertinent facts and 
background.  It was noted that during an August 1993 Social 
and Industrial interview the veteran reportedly had 
flashbacks, difficulty sleeping, nightmares at least once a 
week, feelings of guilt, isolation, elevated irritability, 
outbursts of rage, hypervigilant behavior, and an elevated 
startle response.  The veteran described himself as being 
"emotionally imploded" as he had no emotions towards others 
and had no close friends outside of his family.  At the time 
of the interview, the veteran was a full time student and 
worked as a part-time salesman.  He lived with his spouse and 
children.  

At an August 1993 VA examination the veteran reported 
experiencing nightmares, flashbacks, and intrusive thoughts.  
He maintained a good, but not close relationship with his 
children and was emotionally distant from his wife.  The 
examiner also stated that the veteran was able work but 
because of increased difficulty with stress, he had not been 
able to maintain friendships.  The diagnoses included PTSD, 
and the Global Assessment Functioning (GAF) score was 40.

In January 1994, the RO rated the disability as 30 percent 
disabling, effective from May 27, 1993.  

In a February 1994 statement, K.K., M.A., stated that she had 
individually counseled the veteran since May 1993 and since 
that time, his symptoms had escalated.  The veteran 
reportedly experienced intrusive thoughts 20 to 30 times a 
day, sleeplessness, and nightmares.  K.K. concluded the 
veteran's PTSD severely impaired relationships and his 
ability to retain employment.

At his hearing in April 1994, the veteran testified that he 
wanted to be isolated and alone and he experienced daily 
flashbacks, constant nightmares, and temper rages.  The 
veteran's spouse also testified that his nightmares were 
manifested by twitching, shaking, and moaning.  She also 
stated that he did not socialize and avoided large crowds.  
His relationship with his children was fairly good.

On VA examination in November 1996, the veteran reported 
increased sleeplessness, increased nightmares, irritableness, 
and intrusive thoughts.  He also had occasional flashbacks, 
stated that he preferred to be alone, hated crowds, and felt 
alienated and numb.  After examination, the examiner stated 
that the veteran's symptoms were not considered serious 
because he maintained employment, as he was a student and 
served as a teaching assistant.  The veteran's flexibility 
was affected as he had difficulty with socializing and his 
anxiety and rigidity made him less able to adjust to work and 
educational situations.  The examiner concluded, in terms of 
his overall social and industrial adaptability, the veteran 
had a definite loss.  The diagnoses included PTSD, and the 
GAF was 55.

VA outpatient treatment reports extending from August 1994 to 
March 1998 show that the veteran continued to receive 
individual counseling for PTSD symptoms such as 
sleeplessness, nightmares, intrusive thoughts, withdrawal, 
increased arousal, and feelings of numbness.  Assessments 
recorded between December 1994 to February 1997 were PTSD; 
PTSD with insomnia; and PTSD, delayed onset, chronic, mild, 
improving, and obsessive-compulsive personality disorder.  
Although medical reports dated in 1998 show continued 
counseling for symptoms associated with PTSD, the reports 
also show that the veteran had received and accepted 
employment.  

On VA examination in April 1998, the veteran reported that 
his PTSD had worsened over the years as he had experienced 
increased nightmares and irritableness.  He also reported 
that he moved to Idaho to avoid being around people, he 
primarily stayed at home and read, and he constantly and 
compulsively checked doors and performed perimeter checks at 
night.  The veteran reported combat related nightmares 
several times a week and upon awakening, he complained of 
stiffness, shaking, sweatiness, being terrified, rapid 
heartbeats, and heavy breathing.  The examiner noted that the 
veteran recently defended his Ph.D. thesis and accepted a 
teaching position in Korea, where he would go unaccompanied 
for one year.  The diagnoses were PTSD, chronic, with 
depressive and anxious features, and alcohol dependence in 
partial remission (the veteran consumes 3-4 bears per night 
to facilitate sleep).  The assigned GAF was 20.

In an October 1998 rating decision, the RO increased the 30 
percent evaluation to 50 percent, effective from February 5, 
1998 pursuant to 38 C.F.R. Part 4, Diagnostic Code 9411.

The parties then argued that a remand was warranted to obtain 
a discussion of the veteran's symptomatology in relation to 
the criteria for a higher rating for the period prior to 
February 5, 1998.  That is, a discussion of the veteran's 
symptomatology such as intrusive thoughts, nightmares, 
sleeplessness, flashbacks, temper rages, hypervigilance and 
feelings of alienation, as well as the February 1994 
statement from the veteran's counselor, indicating that the 
veteran's symptoms had worsened, warranted further 
discussion.  

Additionally, regarding the rating in excess of 50 percent 
subsequent to February 5, 1998, a discussion of the veteran's 
symptoms in light of the higher rating was needed.  It was 
noted that in April 1998, the veteran's GAF was 20 and a 
score of 20 under Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV) denotes some danger of 
hurting self or others or occasionally fails to maintain 
minimal personal hygiene or gross impairment in 
communication.  Further consideration of Fenderson v. West, 
12 Vet. App. 119 (1999) was also warranted. 

Given the instructions provided in the parties' joint motion 
for remand and the contradictory evidence of record, the 
Board finds that additional development is warranted.  For 
example, an August 1996 counselor's report shows that the 
veteran's symptoms had worsened whereas VA outpatient 
treatment reports dated throughout 1997 and 1998 show that 
his disability was productive of mild symptoms, and the April 
1998 examination report notes that although the veteran 
experienced increased symptoms and had a GAF of 20, he had 
successfully defended his dissertation and accepted 
employment abroad.

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), once a 
claimant has submitted a well-grounded claim, the Secretary 
is required to assist that claimant in developing the facts 
pertinent to the claim.  See 38 C.F.R. § 3.159 (1999); Littke 
v. Derwinski, 1 Vet. App. 90, 91-92 (1990).  Where the record 
does not adequately reveal the current state of the veteran's 
disability, the fulfillment of the section 5107(a) duty to 
assist requires a thorough and contemporaneous medical 
examination.  See Suttmann v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  If a diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999); see also 38 C.F.R. § 19.9 (1999) 
(Board is directed to return to RO any case in which further 
evidence or clarification of the evidence is essential for a 
proper appellate decision); Chisem v. Brown, 4 Vet. App. 169, 
175 (1993); Littke, 1 Vet. App. at 93.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request that the 
veteran provide the complete dates of 
treatment, if any, as well as the names 
and addresses of all health care 
providers where he has received treatment 
for PTSD since April 1998.  After 
obtaining the necessary authorization 
from the veteran, the RO should contact 
the medical care providers identified and 
request copies of treatment records that 
are not already incorporated in the 
claims file.  All pertinent records in 
VA's possession must be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

3.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the extent of his PTSD with 
consideration of the old and new criteria 
for evaluation of psychiatric disorders.  
All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the psychiatrist) should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner should express an opinion on the 
extent to which PTSD affects occupational 
and social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V, GAF score, with an 
explanation of the numeric code assigned, 
is to be included.  All conclusions 
reached should be discussed and/or 
reconciled with the August 1994 
counselor's report and April 1998 VA 
examination report. 

The claims folder and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should evaluate the 
veteran's claim under a broad 
interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1999), and with 
consideration of the mental disorders 
rating criteria in effect prior to and as 
of November 7, 1996.  See VAOPGCPREC 3-00 
(April 10, 2000).

If the benefits sought on appeal remain denied the veteran 
and his representative should be furnished a supplemental 
statement of the case, containing the applicable laws and 
regulations not previously included.  They should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if warranted.  No action is required of the 
veteran until he receives further notice.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).


